Citation Nr: 0725729	
Decision Date: 08/17/07    Archive Date: 08/22/07

DOCKET NO.  06-12 838	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a groin rash, claimed 
as recurrent tinea cruris.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The veteran had active service from October 1982 until April 
1986.    

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a September 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Indianapolis, Indiana.

In July 2006, the appellant testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge.  A transcript of that hearing is of record. 


FINDING OF FACT

There is no competent medical evidence of record that the 
veteran's currently diagnosed groin rash is causally related 
to active service


CONCLUSION OF LAW

A groin rash disability was not incurred in, or aggravated 
by, active service.  38 U.S.C.A. § 1101, 1131, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

VA satisfied its duty to notify as to the claim by means of 
August 2004 and May 2006 letters from the RO to the 
appellant.  These letters informed him of what evidence was 
required to substantiate the claim and of his and VA's 
respective duties for obtaining evidence.  The veteran was 
also asked to submit pertinent evidence and/or information in 
his possession to the AOJ.  Additionally, the May 2006 letter 
informed the veteran as to the law pertaining to the 
assignment of a disability rating and effective date as the 
Court required in Dingess/Hartman.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that compliance with 38 U.S.C.A. § 5103 required that 
VCAA notice be provided prior to an initial unfavorable 
agency of original jurisdiction decision.  Because VCAA 
notice in this case was accomplished prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does 
comply with the express requirements of the law as found by 
the Court in Pelegrini.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).

Duty to assist

With regard to the duty to assist, the claims file contains 
the veteran's service personnel records and reports of post-
service VA examination.  Additionally, the claims file 
contains the veteran's statements in support of his claim, to 
include testimony at a videoconference hearing.  The Board 
has carefully reviewed his statements and testimony and 
concludes that there has been no identification of further 
available evidence not already of record.  The Board has also 
perused the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the veteran's claim.  The Board notes that a VA medical 
examination was obtained.  38 C.F.R. § 3.159(c) (2006).

The Board is of the opinion that all available evidence that 
could substantiate the claim has been obtained based on 
previous search attempts.  The Board notes the RO's efforts 
to obtain the veteran's service medical records.  The RO 
asked the veteran to complete and submit a VA DD Form 877.  
The veteran did so, and a handwritten note on the submitted 
VA DD Form 877 stated that no records were found regarding 
the veteran.  A memorandum, dated in September 2005, made a 
formal finding that the veteran's service medical records 
were unavailable.  The memorandum noted that all efforts to 
obtain the needed military information were exhausted and 
that further attempts would be futile.  

The Board also notes that the RO sent two letters to Dr. L.F. 
requesting treatment records, but the record does not show a 
response to VA's request.  The veteran was notified in an 
October 2004 letter of the RO's attempts to contact Dr. L.F. 
and that is ultimately his responsibility for providing such 
evidence.  Given Dr. L.F.'s failure to respond to the 
previous VA letters, it appears further development would 
serve no useful purpose and would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991).

In view of the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed, and no 
further development is required to comply with the duty to 
assist the veteran in developing the facts pertinent to his 
appeal.  See id. at 546.  Hence, VA's duty to assist the 
veteran in the development of his claim has been satisfied.  
The Board finds that adequate efforts were undertaken by the 
RO in developing the veteran's claim.  It is not felt that 
additional efforts are required under the VCAA because, 
essentially, all available evidence that could substantiate 
the claim has been obtained.     

Legal criteria and analysis

According to the law, service connection is warranted if it 
is shown that a veteran has a disability resulting from an 
injury incurred or a disease contracted in active service or 
for aggravation of a pre-existing injury or disease in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2006).  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).    

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is typically required.  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the evidence relevant to 
this appeal.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence of record.  
Indeed, the Federal Circuit has held that the Board must 
review the entire record, but does not have to discuss each 
piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000).  Therefore, the Board will summarize the 
relevant evidence where appropriate, and the Board's analysis 
below will focus specifically on what the evidence shows, or 
fails to show, as to the claim.

The veteran asserts that service connection is warranted for 
a groin rash.  

The report of the VA audiological examination conducted in 
September 2004 notes an impression of groin rash, likely 
recurrent tinea cruris infections versus erythrasma.  
Therefore, the Board finds that the first element of a 
service connection claim, a current disability, is met.  

Due to the unavailability of the veteran's service medical 
records as was noted in the Board's VCAA discussion above, 
the means to demonstrate in-service complaints or treatment 
for a groin rash has been limited.  However, this fact, in 
and of itself, does not preclude a grant of service 
connection here.  Indeed, service connection may be granted 
for any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).  Moreover, because the 
veteran's service records are presumed to be unavailable, the 
Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991) (stating that the BVA has a heightened duty in a case 
where the service medical records are presumed destroyed).

Regarding lay evidence of an in-service incurrence, the 
veteran testified that he went to sick call for a rash after 
he returned from training during the summer of 1983.  
(Transcript "T." at 3.)  He testified that he was given a 
cream to put on the rash twice a day.  (Id.)  He also noted 
that the rash resolved with the cream, but it returned about 
a month and a half later.  (Id.)  As for corroborating 
contemporaneous evidence, the veteran testified that he lost 
contact with a fellow serviceman and that he did not write 
letters to any family members during service regarding his 
rash.  (T. at 5.)

After service, the first medical evidence showing a diagnosis 
of a groin rash is not until the September 2004 VA 
examination, many years after service.  At that time the 
veteran complained of a groin rash that had been present 
since 1984 that flares about one time per month and lasts for 
about one week.  The veteran reported that during the flares 
the rash was itchy and irritated, but otherwise, it was 
asymptomatic.  He reported using a cream, provided by his 
family doctor, to help control the flares.  The examiner 
diagnosed the veteran with a groin rash, likely recurrent 
tinea cruris.  Physical examination of the veteran noted mild 
erythema and a violaceous hue in both inguinal creases, but 
no evidence of scale or maceration.  It was also noted that 
veteran did not have a rash at the time of the examination 
and that the rash appeared to be well-controlled.  The VA 
examiner did not provide a nexus opinion.  Moreover, there is 
no competent clinical evidence of record linking the 
veteran's groin rash to service.

The Board has considered the veteran's statements that he 
suffered from skin symptoms in service in the groin area 
which he characterized as a rash.  In accordance with the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006), the Board concludes that the lay evidence 
presented by the veteran concerning continuity of skin 
symptoms after service is credible, but he is not competent 
to diagnose a medical condition or chronicity.  Additionally, 
the veteran's claim fails based upon the lack of a medical 
nexus associating his reported in-service groin skin symptoms 
to a currently diagnosed disability.  The provisions 
concerning continuity of symptomatology do not relieve the 
requirement that there be some evidence of a nexus to 
service.  For service connection to be established by 
continuity of symptomatology there must be medical evidence 
that relates a current condition to that symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  Therefore, 
the Board concludes that the preponderance of the evidence is 
against a grant of service connection on a direct incurrence 
basis.

In conclusion, the Board has considered the circumstances of 
this case, including the fact that the service medical 
records are presumed to be unavailable.  However, the 
evidence of record shows a current groin rash initially 
clinically diagnosed based on reported medical history, years 
after service, without demonstration of continuity of 
symptomatology, and without any competent clinical evidence 
relating a current disability to his active military service.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54-56 (1990).


ORDER

Entitlement to service connection for a groin rash is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


